Citation Nr: 1220834	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  10-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009 and August 2011, the Veteran testified on the matter at hearings before two different Veterans Law Judges.  Therefore, this appeal is now being addressed by a panel, which includes the two Veterans Law Judges who conducted the Board hearings.  See 38 C.F.R. § 20.707 (2011).  

In accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Veteran was notified of his right to be heard before the third member of the panel by a letter dated in April 2012 and he declined the opportunity by way of a written form submitted later that month.  While the April 2012 letter contained an error indicating that the second hearing before the Board was held in March 2011 rather than August 2011, there is no prejudice in proceeding as the Veteran was informed of the essential requirements-that he had two hearings before the Board, had an opportunity to be heard before the third member of the panel below, and has waived his right to the third hearing. 

Notably, the issue was remanded by the Board in May 2009 for de novo review as the Board determined that the claim had not been finally adjudicated by the RO.  Specifically, service connection for a low back disability was denied by the rating decision in February 2004, and the Veteran was notified of this action later in February 2004.  Although a notice of disagreement to this denial was received by VA in November 2004, no statement of the case was issued.  Instead, VA mistakenly considered a June 2005 statement from the Veteran on the issue of service connection for a low back disability as a claim to reopen.

Following the May 2009 remand, a statement of the case was issued in January 2010, which denied the claim on a de novo basis.  The Veteran filed a VA Form 9 (Appeal to Board of Veterans' Appeals) and requested a new hearing, which was provided in August 2011 as noted above.  Thus, the issue is properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The Veteran has not been afforded a VA examination for his claimed low back disability despite evidence of a current disability, in-service injury, and at least an indication that the two may be related.  

The February 2004 rating decision explained that service connection was denied on the basis that the Veteran had a pre-existing injury that had not been permanently aggravated by the in-service injury.  However, during the Veteran's hearings, he clarified that the pre-existing upper back injury involved his neck area and that the area for which he is currently claiming service connection, is the low back.  Thus, he argues that his service connection is warranted on a direct basis.  

The Veteran's January 1966 entrance examination did not reveal a low back disability.  The present evidence thus suggests a finding that he is presumed to have been in sound condition with respect to the low back.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

Regarding the presence of a current disability, VA outpatient treatment records confirm the existence of degenerative joint disease of the low back.  A VA outpatient treatment record dated in December 2003 indicates that July 2003 MRI and May 2003 x-ray reports regarding the lumbar spine demonstrate degenerative joint disease of the lumbar spine from L3-S1.  Further, a letter from the Veteran's private physician, Dr. G., dated in January 2004 indicated that the Veteran had a diagnosis of osteoarthritis in the lumbar spine as well as other joints. 

Further, the Veteran presented sworn testimony at both of the hearings before the Board, as well as during a May 2007 hearing before a Decision Review Officer (DRO), that he has experienced low back pain ever since he sustained a fall in service.  He has consistently reported that he was carrying a .50 caliber machine gun, which was very heavy, and he fell on the weapon while carrying it to his vehicle.  

The Veteran is competent to report low back symptomatology and the fall in service, as these observations come to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, service treatment records confirm that he had treatment for low back pain in service, including physical therapy for low back pain.  However, a January 1967 service treatment record assessed low back pain versus malingering and a March 1967 service treatment record noted an assessment of low back pain second to lordosis.  Additionally, October 1966 and January 1967 x-ray reports revealed a normal lumbosacral spine.  Also, at his May 1968 separation examination, the Veteran complained of having a history of recurrent back pain, but the physical examination was normal at that time.

As the evidence supports a current diagnosis of a low back disability, competent evidence of an in-service back injury, and there is at least an indication that the Veteran's current low back disability may be related to service, the Board finds that a VA examination is warranted to determine whether his current low back disability is causally related to active service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Dallas, Texas.  Updated treatment records must be obtained in light of the remand.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since December 2008) from the Dallas VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his current low back disability. (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder must be made available to the examiner in conjunction with the examination.

The VA examiner should identify all current disabilities of the low back.  Then, an opinion should be provided as to whether any identified low back disability had its clinical onset during, or is otherwise related to, the Veteran's active service.  The examiner must consider  the service treatment records pertaining to the low back, and the Veteran's lay statements regarding an in-service injury, as well as experiencing symptoms since service. 

The examiner must provide a comprehensive report including a COMPLETE EXPLANATION for all opinions and conclusions reached.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



			
	   Ryan T. Kessel	        Kelli A. Kordich
	            Acting Veterans Law Judge                          Acting Veterans Law Judge
            Board of Veterans' Appeals                          Board of Veterans' Appeals




_________________________________________________
Vito A. Clementi
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

